 

Exhibit 10.1

OPTIUM CORPORATION
EXECUTIVE OFFICER
FISCAL YEAR BONUS PLAN

Approved December 12, 2006
Amended March 3, 2007

I.  THE PLAN

The eligible participants (each, a “Participant”) in the Optium Corporation (the
“Company”) Fiscal Year Executive Officer Bonus Plan (the “Plan”) shall initially
be Chief Executive Officer Eitan Gertel, Senior Vice President of Engineering
and General Manager Mark Colyar, Chief Financial Officer David Renner, Vice
President of Sales and Marketing Anthony Musto and General Counsel and Vice
President of Corporate Development Christopher Brown. The Plan will be effective
for fiscal year 2007. The Compensation Committee may add any Company employee at
the Vice President level and above to the Plan as a Participant at any time.

II. EXECUTIVE OFFICER ANNUAL BONUS

Each Participant will be eligible to receive a bonus for an applicable fiscal
year based on the Company’s achievement of targets adopted by the Compensation
Committee for Company revenue and non-GAAP operating profit (the “Metrics”) for
the fiscal year. The maximum bonus amount that each Participant will be eligible
for under the Plan during an applicable fiscal year shall be as follows:

Target Achievement

 

Maximum Annual Bonus Amount

100% of Targets

 

30% of annual salary rate at time

130% of Targets

 

60% of annual salary rate at time

150% of Targets

 

100% of annual salary rate at time

 

Key aspects of the operation of this Section II are:

·                  Bonuses under this Section II will be payable semi-annually,
but tracked on an annual basis. For example, if 130% of Metrics targets are met
for the first and second fiscal quarter, a Participant shall be eligible to
receive a maximum semi-annual bonus of 30% of annual salary rate (1/2 of the 60%
maximum annual bonus for meeting the 110% Metrics targets), but if only 100% of
the Metrics targets are ultimately met for the full fiscal year, the
Participant’s maximum bonus payment for the second half of the fiscal year will
be $0.00 so that, on an annual basis, the Participant will have been eligible to
receive maximum total bonuses for the fiscal year of 30% of annual salary rate;
provided, that in no event shall a Participant be required to re-pay any
previously paid bonus amount;

·                  Payment of a semi-annual bonus amount at less than the
maximum permissible amount shall not limit the Compensation Committee from
making total bonus


--------------------------------------------------------------------------------


 

payments under this Section II to a Participant in any fiscal year of up to 100%
of the maximum annual bonus amount determined above;

·                  Between 100% and 130% performance, the maximum bonus award is
linearly interpolated with the range of 30% to 60% and between 130% and 150%
performance, the maximum bonus award is linearly interpolated with the range of
60% and 100%, in each case to determine the final maximum bonus amount for each
Participant for the semi-annual bonus period;

·                  In each case, achievement of the target for each of the
Metrics shall be weighed equally for each bonus measurement period (e.g., if
110% of revenue Metric is met and 100% of operating profit Metric is met, the
maximum bonus amount for the period would be 35% of annual salary rate at the
time);

·                  Forty percent of each bonus payment amount for each
Participant shall be discretionary (i.e., any bonus payment indicated by the
chart above may be reduced by up to 40%) with the final award determined the
Compensation Committee; provided that, notwithstanding the foregoing, 100% of
the maximum bonus amount for a fiscal year for each Participant shall be
discretionary in the event that the Company performs at less that 100% of any
publicly-announced forecast for one or more of the Metrics in any quarter of the
applicable fiscal year; and

·                  For performance during any bonus measurement period of at or
above 90% but below 100% of Metrics targets:

·                  at 90% performance, the annualized maximum bonus amount will
be 20% of annual salary rate at the time;

·                  for performance above 90% but below 100% of Metrics targets,
the maximum

·                  bonus amount will be determined by linear interpolation with
the annualized percentage of annual salary rate equal being to 30% at 100% of
Metrics targets; and

·                  100% of the maximum bonus amount for each Participant shall
be discretionary in the event of performance at or above 90% but below 100% of
Metrics targets (i.e., any bonus payment indicated by the method above may be
reduced by up to 100%) with the final award determined the Compensation
Committee.

III. CHIEF EXECUTIVE OFFICER ADDITIONAL BONUS

In addition to the semi-annual bonus amounts that the Company’s Chief Executive
Officer is eligible to receive under Section II above, the Chief Executive
Officer will be eligible to receive an additional annual bonus of up to
$350,000. A pro rata portion of any such additional bonus amount shall be paid
semi-annually. Payment

2


--------------------------------------------------------------------------------


 

of this additional bonus amount shall be 100% discretionary with the final award
determined the Compensation Committee. In determining the size, if any, of this
additional bonus amount, the Compensation Committee will consider the Company’s
achievement in strategic development, investor relations, human resources and
corporate citizenship, as well as the Company’s stock trading price performance,
in each case during the applicable fiscal year.

IV. VICE PRESIDENT OF SALES AND MARKETING ADDITIONAL BONUS

In addition to the semi-annual bonus amounts that the Company’s Vice President
of Sales and Marketing is eligible to receive under Section II above, the Vice
President of Sales and Marketing will be eligible to receive an additional
quarterly bonus of up to $10,000 per fiscal quarter. Any such bonus amount shall
be paid semi-annually with respect to the two most recently completed fiscal
quarters. Payment of this additional bonus amount shall be 100% discretionary
with the final award determined the Compensation Committee. In determining the
size, if any, of each additional quarterly bonus amount, the Compensation
Committee will consider the Company’s achievement in product order development
during the applicable fiscal quarter.

V. ADDITIONAL ELIGIBILITY REQUIREMENTS

Additional eligibility requirements to receive any bonus payments under the Plan
include:

·                  Any bonus amount payable under the Plan shall be pro-rated
with respect to any Participant for the portion of the bonus measuring period
that the Participant has been employed by the Company or has been included as a
Participant in the Plan by the Committee, whichever is less; and

·                  To be eligible to receive a bonus payment under the Plan, a
Participant must be employed by the Company on the date the date the applicable
bonus is actually paid.

VI. AMENDMENT; OTHER PLANS AND INTERPRETATION

The Plan may be amended or modified by the Compensation Committee at any time.
Interpretation of the Plan by the Compensation Committee shall be final. In
addition, the Compensation Committee shall not be limited in creating additional
bonus plans applicable to one or more Participants under this Plan or in paying
other bonuses to one or more Participants.

3


--------------------------------------------------------------------------------